WiNsuow, J.
The plaintiff was entitled to recover of Catherine McCormick or her assigns the value of his improvements made and taxes paid upon the lands of which he was dispossessed in the ejectment action, provided he had held the lands adversely, under color of title, in. good *551faith, founded on descent or some written instrument, and to have the same declared a lien upon the lands recovered. E. S. sec. 3096. The plaintiff chose to exercise this right $>y independent action, under subd. 3, sec. 3097, E. S., and not by way of counterclaim or petition after verdict in the ejectment action. He brought this action, as appears conclusively and without dispute, against one who then had and now has no interest or title in the land, and who disclaimed any interest by his answer. The action resulted in a judgment declaring the plaintiff entitled to a lien for a ■certain amount and costs upon the land, and nothing further. As we construe the judgment, there is no personal ¡recovery against the defendant, even for costs; it is simply a judgment of lien. The defendant had no title to the land ■or interest in it. Therefore it is plain that he is not damni-fied or aggrieved by the judgment. If it is a lien on the land, it does not concern him in the least. In a word, the defendant has no interest in the - controversy, and no judgment has been rendered against him, and hence he cannot appeal. McGregor v. Pearson, 51 Wis. 122.
By the Gourt.— Appeal dismissed.